DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2021 has been entered.  As a result, the claim amendments originally filed March 5, 2021 have now been entered.  Claims 1 and 5 have been amended, and claims 3-4 canceled.  All prior rejections of claims 3-4 are moot in view of the cancellation of those claims.  Claims 1-2, 5-7, 9-16, and 18 remain under consideration.
Applicant’s amendments have been thoroughly considered, and were sufficient to overcome the following objections/rejections set forth in the prior Office action:
The rejection of claims under 35 USC 112(b), in view of applicant’s clarifying amendment to independent claim 1; and
The rejection of claims under 35 USC 103, in view of the amendment of independent claim 1 to require the limitation “wherein the eukaryotic lysis solution contains less than about 0.15 M of monovalent salts”.
Claims 1-2, 5-7, 9-16, and 18 are now rejected for the reasons given below.  Any rejections and/or objections not repeated herein have been withdrawn.  This action is non-final.  

Election/Restrictions
Applicant’s election without traverse of the species of SEQ ID NO: 36 in the reply filed on August 22, 2018 is again noted.  As none of the currently pending claims recite the sequence corresponding to the elected species or any other sequences corresponding to different species, the claims have been examined with respect to the generic probes recited in amended claim 1.  However, given that previously examined species have been identified as free of the prior art, the species election remains in effect at the present time (in the interest of compact prosecution, given that the claims may be further amended in response to this Office action).  
Claim Rejections - 35 USC § 112(a)/first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 9-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the This is a new matter rejection.
Applicant has amended independent claim 1 to add two “wherein” clauses at the end of the claim, the first of which further limits “the eukaryotic cell lysis solution combined with the sample”, and the second of which limits the previously recited (in step a)) “eukaryotic cell lysis solution”, stating “wherein the eukaryotic cell lysis solution contains less than about 0.15 M of monovalent salts”.  This second limitation does not find basis in the application as filed.  Applicant points to paragraphs 9-10, 101, and 109 as providing support for these claim amendments, and paragraph 109 (in a second of the specification pertaining to “Lysis of Eukaryotic Cells”) does disclose embodiments in which “the mixture contains less than about 0.15 M of monovalent salts”.  However, the term “mixture” in the context of this portion of the specification clearly corresponds to the “eukaryotic cell lysis reaction (e.g., eukaryotic cell lysis solution combined with the sample (herein after the ‘mixture’)) (see paragraph 106 on page 18), not the “eukaryotic cell lysis solution” that is added to the sample in step a) of the present claims.  Further, there is no disclosure in the application (either in this pertinent section of the specification or elsewhere) of an embodiment of the eukaryotic cell lysis solution containing “less than about 0.15 M of monovalent salts” (or of any preferred such salts); rather, the specification teaches a “mixture” with this property.  Furthermore, as the claims require adding such a solution to the sample to create a combined solution/sample (referred to in the specification as “mixture”) at a) of claim 1, all of the steps of claim 1 employ a combination of solution and sample that has characteristics not disclosed in the application as filed (as a result of the requirement for such a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634